USDC IN/ND case 3:21-cv-00234-RLM-MGG document 5 filed 04/06/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 BLAZE ROBERT DOWNEY,

              Plaintiff,

                     v.                       CAUSE NO. 3:21-CV-234-RLM-MGG

 JASON, et al.,

              Defendants.

                               OPINION AND ORDER

      Blaze Robert Downey, a prisoner proceeding without a lawyer, filed a

complaint under 42 U.S.C. § 1983. The court must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915A. A filing by an unrepresented party “is

to be liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

      Mr. Downey arrived at Indiana State Prison in January 2021. He claims that

inmates in his dormitory began threatening to hurt or kill him, so he was moved from

A-Dorm to C-Dorm. His new cell had a broken lock and thus was not secure. Mr.

Downey complained to unnamed correctional officers about the broken lock but

claims nothing was done. His mother contacted Deputy Warden Jason (last name

unknown), who came to his cell to talk to him about the issue, but the lock still wasn’t
USDC IN/ND case 3:21-cv-00234-RLM-MGG document 5 filed 04/06/21 page 2 of 6


fixed for another two weeks. During this period, Mr. Downey was robbed of his

belongings, harassed by other inmates, and suffered emotional distress worrying

about this safety.

      It seems his lock has been fixed, but he remains concerned for his safety. He

says the other inmates saw the Deputy Warden and others coming by his cell to talk

to him about the lock, and assumed he was a “snitch.” He claims they have threatened

to kill him because of this. His February 2021 request for protective custody was

denied. The complaint can be read to allege that Mr. Downey believes himself still at

risk of harm. He says there were recently “back to back murders” at the prison, one

of an inmate and one of a guard, within a span of thirty days.

      The Eighth Amendment imposes a duty on prison officials “to take reasonable

measures to guarantee the safety of inmates” and to “protect prisoners from violence

at the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832-833 (1994).

“[P]risons are dangerous places,” as “[i]nmates get there by violent acts, and many

prisoners have a propensity to commit more.” Grieveson v. Anderson, 538 F.3d 763,

777 (7th Cir. 2008). A failure-to-protect claim can’t be predicated “merely on

knowledge of general risks of violence in a detention facility.” Brown v. Budz, 398

F.3d 904, 913 (7th Cir. 2005). Instead, the plaintiff must establish that “the defendant

had actual knowledge of an impending harm easily preventable, so that a conscious,

culpable refusal to prevent the harm can be inferred from the defendant’s failure to

prevent it.” Santiago v. Wells, 599 F.3d 749, 756 (7th Cir. 2010).




                                           2
USDC IN/ND case 3:21-cv-00234-RLM-MGG document 5 filed 04/06/21 page 3 of 6


      Giving Mr. Downey the inferences to which he is entitled at this stage, he

alleges that the Deputy Warden had direct knowledge that other inmates had

threatened him and he was being housed in a cell with no working lock. Yet the

Deputy Warden allegedly failed to remedy the situation for two weeks. Whether Mr.

Downey was actually injured by other inmates isn’t entirely clear from the complaint,

but at the pleading stage the court can’t conclude that Mr. Downey’s claim necessarily

fails. He alleges in general terms that he suffered a physical injury, and further

claims that his property was stolen and that he suffered significant emotional distress

worrying about an attack. See Smith v. Peters, 631 F.3d 418, 421 (7th Cir. 2011)

(prison officials who “expose a prisoner to a substantial risk of a serious physical

injury violate his Eighth Amendment rights”); Doe v. Welborn, 110 F.3d 520, 524 (7th

Cir. 1997) (“The Constitution does not countenance psychological torture merely

because it fails to inflict physical injury.”). He can proceed past the pleading stage

against this defendant.

      Mr. Downey also names Indiana State Prison Warden as a defendant. The

complaint can be read to allege that he is at risk of harm from other inmates because

inmates mistakenly labeled him a “snitch.”. The Warden has both the authority and

the responsibility to ensure that inmates are protected from harm by other inmates

as required by the Eighth Amendment. See Gonzalez v. Feinerman, 663 F.3d 311, 315

(7th Cir. 2011). Mr. Downey can proceed on an Eighth Amendment claim against Ron

Neal in his official capacity as Warden of ISP for permanent injunctive relief. Given

the nature of Mr. Downey’s allegations, the court will send a copy of the complaint to




                                          3
USDC IN/ND case 3:21-cv-00234-RLM-MGG document 5 filed 04/06/21 page 4 of 6


the Warden and require him to respond in an expedited fashion, addressing what

steps are being taken to protect Mr. Downey from harm by other inmates.

      Mr. Downey also sues the “Warden’s Office,” but this is an office within the

prison, not a person or a policy-making body that can be sued for constitutional

violations. See Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Sow

v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011). Likewise, he sues prison,

which is a building, not a person that can be held liable under 42 U.S.C. § 1983. Smith

v. Knox County Jail, 666 F.3d at 1040. He also sues the “Mental Health Department,”

but doesn’t identify any people involved with his mental health care or provide factual

content describing how his care was constitutionally inadequate. These defendants

will be dismissed.

       For these reasons, the court:

      (1) GRANTS the plaintiff leave to proceed against Ron Neal in his official

capacity as the Warden of Indiana State Prison on an Eighth Amendment claim to

obtain permanent injunctive relief related to his need for protection from other

inmates;

      (2) GRANTS the plaintiff leave to proceed against Deputy Warden Jason (last

name unknown) in his personal capacity for monetary damages for failing to protect

him from other inmates in violation of the Eighth Amendment;

      (3) DISMISSES all other claims;

      (4) DISMISSES Indiana State Prison, the Warden’s Office, and the Mental

Health Department as defendants;




                                          4
USDC IN/ND case 3:21-cv-00234-RLM-MGG document 5 filed 04/06/21 page 5 of 6


      (5) DIRECTS the clerk to request a Waiver of Service from Ron Neal by email

to the Indiana Department of Correction along with a copy of this order and the

complaint pursuant to 28 U.S.C. § 1915(d), and to fax or email a copy of the same

documents to Warden Neal at Indiana State Prison;

      (6) DIRECTS the clerk to request a Waiver of Service from (and if necessary,

the United States Marshals Service to serve process on) Deputy Warden Jason (last

name unknown) and to send him a copy of this order and the complaint pursuant to

28 U.S.C. § 1915(d);

      (7) DIRECTS the United States Marshals Service to serve process on Warden

Ron Neal pursuant to 28 U.S.C. § 1915(d) by May 24, 2021 if he does not file an

appearance by May 17, 2021;

      (8) ORDERS the Indiana Department of Correction to provide the United

States Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service, to the extent this information is available;

      (9) ORDERS Warden Ron Neal to file and serve a response no later than June

2, 2021, with supporting documentation and declarations from staff as necessary,

addressing the status of the plaintiff’s request for protective custody, whether he is

presently in danger from other inmates at his facility, and what steps are being taken

to protect him from harm; and

      (10) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Warden Ron Neal and

Deputy Warden Jason to respond, as provided in the Federal Rules of Civil Procedure




                                           5
USDC IN/ND case 3:21-cv-00234-RLM-MGG document 5 filed 04/06/21 page 6 of 6


and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted

leave to proceed in this screening order.

      SO ORDERED on April 6, 2021


                                                s/ Robert L. Miller, Jr.
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            6
